MEMORANDUM*
James Ballesteros was charged with assaulting a federal officer, use of a firearm in relation to a crime of violence, and attempted murder, violations of 18 U.S.C. §§ 111, 924(c)(1), and 1114. It is not disputed that Ballesteros is paranoid schizophrenic and not competent to stand trial.
Following a hearing pursuant to Sell v. United States, 539 U.S. 166, 123 S.Ct. 2174, 156 L.Ed.2d 197 (2003), to determine whether Ballesteros should be involuntarily medicated, the district court ordered involuntary medication. He ordered that *611Ballesteros be confined for 120 days or less to restore his competency.
We have carefully reviewed the record of the Sell hearing. There is no basis to find that the court failed to properly consider the necessary factors. The court did not err in determining that involuntary medication was the better course of action, considering all circumstances.
In so holding we do not ignore the failure to exhaust argument. It was not timely raised and is not properly before us.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.